Title: From Thomas Jefferson to Henry Dearborn, 3 June 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir 
            Washington June 3. 04.
          
          I recieved yesterday your favor of the day before. with respect to the slanders in which the two mr Hunts were implicated, I assure you on my sacred honour that I never heard one word uttered but from mr Granger and one other person, who does not reside in this part of the country, nor is any way connected with the government; and the sole object of his communicating with me was to engage me to endeavor to prevent the matter being carried into the public papers. from neither of these gentleman did I learn, or ever from any other quarter, that you even knew of the slanders in circulation. your letter is the first intimation of your having had any conusance of them. be assured therefore that not a suggestion on the subject has ever been made to me to your prejudice; nor would any such make an impression on me. where I have knolege of a character myself, I place more confidence in that knolege than in any suggestions which can be made, and am more apt to look for their source in the character & circumstances of the suggestor. the degree of confidence in you which led me to ask your aid in the administration, has never been diminished; on the contrary it is strengthened by opportunities of knowing myself what I had before taken from the information of others: and by that affection which naturally grows out of a social intercourse with worthy persons.   as to what I mentioned that mr Seth Hunt was stated to me to have rendered himself so obnoxious to some persons as that his appointment would scarcely be confirmed by the Senate, it was mentioned to me by some one since I came here last, but by whom I cannot now recollect. but these are all the words which were mentioned, and not a single particular was added or asked. this frank declaration is made in order to establish that mutual satisfaction of reciprocal confidence which I know to exist on my part, and I entertain no doubt of on yours. Accept my friendly salutations & assurances of affectionate respect
          
            Th: Jefferson
          
        